PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/308,197
Filing Date: 1 Nov 2016
Appellant(s): AZAR et al.



__________________
Anthony M. Del Zoppo, III
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02/17/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/16/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument

A. The Rejection of Claims 1-20 under 35 USC §103 over Kanai in view of Shin

Independent claim 1
	Appellant states on page 4 of appeal brief that the rejection of claim 1 as being obvious over Kanai in view of Shin is not proper because a skilled artisan at the time of the invention would understand a correlation to be a specific type of similarity in which a perfect match is represented by 1,  no similarity is represented by 0, and perfect negative match is represented by -1 while the similarity function of Shin has different values and could be more than 1 or less than -1.
	In response, the examiner respectfully disagrees and notes that the claim recites: “a correlation image which indicates a degree similarity between windows in time”. The above-cited limitation indicates that the term “correlation image” has been used in its broad terminology as any image that represents a correlation and does not refer to a specific type of statistical function as the appellant has argued. 
a relation existing between things or variables which tend to vary, be associated, or occur together in a way not expected on the basis of chance alone”. This definition incorporates any kind of logical similarity relationship between two images including a degree of similarity as defined by Shin. 

Dependent claims 2-13
	The appellant has stated that claims 2-13 depend upon claim 1 and are patentable for the same reasons discussed regarding claim 1. 
	In response, the examiner notes that for the same reasons state above, the arguments regarding patentability of claim 1 are not persuasive and as a result dependent claims 2-13 are not considered patentable by the examiner.

 Independent claim 14
	Appellant states on page 5 of appeal brief that the rejection of claim 14 as being obvious over Kanai in view of Shin is not proper because examiner’s interpretation of the claim is unreasonably broad. In particular, the appellant has argued that the limitation “rendering a pixel of a strain image transparent or not at all” has been interpreted by the examiner as “rending a pixel either transparent or not at all transparent (i.e. opaque)”. The appellant however states that this limitation should be interpreted as “rendering a pixel of a strain image transparent or not at all rendered”. 
In response, the examiner notes that the limitation could be interpreted in couple of different ways. The examiner has taken the position that the limitation should be interpreted as “rending a pixel either transparent or not at all transparent (i.e. opaque)”. The prior art shows that the pixels of the image have been rendered as opaque (i.e. not at all transparent) as disclosed in the Final office action of 09/16/2020.
However, even if we assume based on the appellant’s arguments that the limitation should be interpreted as “rendering a pixel either transparent or not at all rendered”, the limitation is still disclosed in the prior art as the primary reference Kanai clearly discloses in [0230] that if the reliability of some sections (i.e., pixels) of  the strain image is determined to be low, such regions with low-reliability moduli of elasticity might be omitted completely (i.e. not rendered at all).
Therefore, regardless of the interpretation of the claim, the prior art of record teaches the limitation and the argument regarding patentability of the claim is moot.

Dependent claims 5-19
	The appellant has stated that claims 5-19 depend upon claim 14 and are patentable for the same reasons discussed regarding claim 14. 
	In response, the examiner notes that for the same reasons state above, the arguments regarding patentability of claim 14 are not persuasive and as a result dependent claims 5-19 are not considered patentable by the examiner.

Claim 20
The appellant has argued that the same arguments raised for claim 1 would apply to claim 20 and that claim 20 is allowable for the same reasons.
The examiner respectfully disagrees and notes that the same responses to the arguments presented with regards to claim 1 would apply to claim 20a s well.

	
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Marjan Saboktakin/
Examiner, Art Unit 3793

Conferees:
/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793  

                                                                                                                                                                                                      /TRACI CASLER/RQAS, OPQA                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.